1
2
                                                                              JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
     JAMES MARTIN,                                 No. 2:18-cv-09575 AB (JCx)
12
                 Plaintiff,                        JUDGMENT
13
                        v.
14                                                 Honorable André Birotte Jr.
                    1
     CHAD WOLF, Acting Secretary,                  United States District Judge
15   Department of Homeland Security,
16               Defendant.
17
18         On October 25, 2019, Chad Wolf, Acting Secretary of the Department of
19   Homeland Security (“Defendant”) filed a motion for judgment on the pleadings under
20   Federal Rule of Civil Procedure Rule 12(c) (the “motion”) on James Martin’s
21   (“Plaintiff”) remaining retaliation claim. Dkt. No. 44. Plaintiff opposed the motion on
22   October 28, 2019, and Defendant replied on November 7, 2019. Dkt. Nos. 45, 46. The
23   Court held a hearing on Defendant’s motion on November 22, 2019, and took the motion
24   under submission. Dkt. No. 47. On November 25, 2019, the Court granted Defendant’s
25   motion. Dkt. No. 48.
26   ///
27
           1
             Under Fed. R. Civ. P. 25(d), Acting Secretary Wolf, as the successor to Acting
28   Secretary McAleenan, is automatically substituted as the named party.
                                                 1
1          Defendant’s motion, having come on for hearing, and the Court having considered
2    the pleadings, evidence presented, the Memorandum of Points and Authorities in favor
3    of and against the motion, as well as the arguments presented at hearing,
4    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is hereby
5    entered in favor of Defendant, and against Plaintiff. Defendant shall be entitled to his
6    costs in defending this action.
7
8    Date: December 11, 2019                       ____________________________
                                                   HONORABLE ANDRÉ BIROTTE JR.
9
                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
